Citation Nr: 0202622	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  95-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for septal 
deviation with postoperative septoplasty residuals, currently 
rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle sprain with degenerative arthritis, currently 
rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
January 1971 to January 1974.  This matter comes to the Board 
of Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  By April 1993 rating decision, the RO increased the 
rating for the veteran's right ankle disability to 10 
percent, effective September 10, 1992.  The RO decision was 
appealed, claiming that he was entitled to a rating in excess 
of 10 percent.  

By August 1994 decision, the RO granted service connection 
for nasoseptal deformity and assigned an initial zero percent 
rating, effective February 9, 1994.  The veteran subsequently 
perfected an appeal as to the initial rating assigned by the 
RO for that disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


REMAND

In December 2001, the veteran submitted to VA additional 
evidence in support of his appeal, which included VA medical 
records pertaining to his service-connected septal deviation 
and right ankle disabilities.  Under 38 C.F.R. § 20.1304(c), 
in effect prior to February 22, 2002, any pertinent evidence 
submitted by the veteran within 90 days of his appeal being 
certified and transferred to the Board must be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case (SSOC), unless this procedural right is waived by 
the appellant or representative, or unless the appeal may be 
allowed without such referral.  As the veteran submitted the 
evidence in timely fashion prior to February 22, 2002, and 
because he did not waive initial consideration of this 
information by the RO, a remand is necessary.

In addition to these due process considerations, the Board 
has determined that additional development of the evidence is 
necessary with respect to the issue of entitlement to an 
increased rating for residuals of a right ankle sprain.  
First, it is noted that in an April 1998 letter to the RO, 
the veteran indicated that "new evidence on VA visits will 
show ankle problems have increased."  A review of the claims 
folder indicates that the most recent VA clinical records on 
file are dated in February 1995.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), these recent VA treatment 
records must be requested.  38 U.S.C. § 5103A (West Supp. 
2001); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The duty to assist under VCAA also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West Supp. 2001).  After reviewing the record, the 
Board is of the opinion that a VA orthopedic examination is 
necessary with respect to the issue of entitlement to an 
increased rating for a right ankle disability.  See Olsen v. 
Principi, 3 Vet. App. 480 (1992).

Thus, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims and to ensure 
due process, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for an increased 
rating for a right ankle disability.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
treatment records from all sources 
identified (not previously secured), to 
include VA clinical records dated from 
February 1995 to the present.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected right ankle disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the medical examination.  The 
examiner should be requested to record 
pertinent medical complaints, symptoms, 
and clinical findings as to the veteran's 
right ankle disability.  Range of right 
ankle motion should be recorded and the 
examiner should comment on the 
presence/absence of any objective 
manifestation demonstrating functional 
impairment due to pain attributable to 
the service-connected right ankle 
disability, i.e., pain on movement, 
swelling, deformity, atrophy, or other 
objective finding.

3.  The RO should then review the claims 
file to ensure that all development 
requested has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
in compliance with this remand.  If not, 
remedial action should be taken.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
must also review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.

Then, the RO should readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided a SSOC and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



